Citation Nr: 0827933	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  99-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating for muscle 
tension headaches secondary to degenerative disc disease of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
July 1988 and from September 1992 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2006 the Board remanded the matter for additional 
development.  All development has been completed.


FINDINGS OF FACT

The veteran has migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West Supp. 
2007); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

There is no DC for muscle tension headaches.  Migraine 
headaches are evaluated under DC 8100.  Under this provision, 
a 10 percent rating is assigned for migraine headaches with 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100.

The Board notes that the RO originally granted service 
connection for migraine headaches based upon the veteran's 
service connected right upper trapezius pains radiating into 
the right occipital area as well as headaches originating 
from the service connected cervical spine disability.

Per the Board's remand, the veteran was scheduled for an 
updated VA examination.  The veteran appeared in June 2006 
for a VA exam.  The examiner reviewed the claims file.

The veteran reported increasing occipital frontal headaches 
with numbness of the right side of the head.  He reported 
daily headaches lasting anywhere from 30 minutes to four 
hours.  The veteran further reported severe incapacitating 
headaches two to three times per week, which last 
approximately one hour, and usually occur at night.  He 
stated that he is unable to function with those types of 
headaches.  The veteran did not indicate the effect of his 
headaches on his employment.

The VA examiner stated that the veteran suffers from severe 
incapacitating headaches approximately 2 to 3 times per week, 
lasting one hour.  

In January 2007, the veteran had a VA examination for his 
spine.  In the report, the examiner indicated that the 
veteran has right parietal and frontal headaches associated 
with spine.  Specifically, it was stated that the complaints 
of parietal and frontal headaches appear to be secondary to 
the muscle spasms from the cervical area.  

In August 2007, the VA examiner that conducted the June 2006 
VA exam completed an addendum that states that the veteran's 
migraine type headaches are not related to the veteran's 
cervical disc disease.  He opined that the headaches are not 
caused by muscle tightening as they did not begin until 1996, 
approximately 3 years after his injury.  He stated that the 
headaches are occipital and frontal, with numbness to the 
right side of the head.

In April 2008, private treatment records from the Nevada 
Spine Clinic indicate that the veteran underwent bilateral C4 
and C5 root blocks, and that the veteran had migraines 
possibly attributed to uncovertebral joint atrophy at the C3-
4 and C4-5 level.  Records from December 2007 indicate a 
right subocciputal headaches.

The Board notes that the symptomatology noted with the grant 
of service connection for migraine headaches includes the 
pain radiating to the right occipital area.  The January 2007 
VA examination indicated that the veteran's right parietal 
and occipital headaches were associated with the veteran's 
service connected spine disorder.  The April 2008 treatment 
records from the Nevada Spine Clinic further support the 
association of the veteran's migraines to his spine 
disability.  Therefore, the Board finds the addendum to the 
June 2006 VA examination, while providing evidence against 
this claim, does not, at this time, provide the basis to 
revoke service connection for this disability.  

Based upon the evidence, the Board finds that the veteran is 
entitled to a rating of 30 percent for his muscle tension 
headaches secondary to degenerative disc disease of the 
cervical spine.  The evidence supports a finding that the 
veteran suffers prostrating attacks occurring on an average 
of once per month over the last several months.

The Board does not find that the veteran is entitled to a 50 
percent rating at this time as the evidence fails to show 
that the prostrating attacks are very frequent, completely 
prostrating, and cause severe economic inadaptability.  The 
Board recognizes that the veteran has indicated suffering 
prostrating attacks two to three times per week, lasting one 
hour during which he cannot function.  However, as the 
headaches occur in the evening and medical records fail to 
indicate that they interfere with his occupation, the Board 
cannot find that the veteran is entitled to a 50 percent 
rating at this time.  The Board finds that the post-service 
medical records, some of which indicates that this condition 
is not related to the service connected disability, provides 
evidence against a 50 percent evaluation, outweighing the 
veteran's statements.  

It is important for the veteran to understand that without 
taking into consideration the veteran's complaints, the 30 
percent evaluation could not be justified, let alone a higher 
evaluation. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each element 
of the claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
submitted private treatment records as well as a waiver of RO 
consideration as some records were filed after the final 
supplemental statement of the case was issued.  The veteran 
was afforded a VA medical examination in June 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

An initial rating of 30 percent for muscle tension headaches 
secondary to degenerative disc disease of the cervical spine 
is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


